Citation Nr: 1103494	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  08-24 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to service connection for coronary artery disease 
(CAD).

2.  Entitlement to an initial evaluation in excess of 10 percent 
for peripheral neuropathy, left lower extremity.

3.  Entitlement to an initial evaluation in excess of 10 percent 
for peripheral neuropathy, right lower extremity.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel

INTRODUCTION

The Veteran had active service from April 1966 to January 1968, 
including service in the Republic of Vietnam. 

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of June 2006 by a Department of Veterans 
Affairs (VA) Regional Office (RO).

The Veteran's claims were previously before the Board in June 
2010 and remanded at that time for additional evidentiary 
development, to include obtaining outstanding VA treatment 
records and affording the Veteran a VA examination in connection 
with his increased rating claim for peripheral neuropathy of the 
lower extremities.  The requested development was completed as 
directed with respect to his service connection claim for CAD and 
this claim is before the Board for final appellate consideration.  
D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 
Vet. App. 141, 146-47 (1999). 

While this appeal was pending, there was a change in law which is 
pertinent to the Veteran's service connection claim for CAD.  On 
October 13, 2009, in accordance with authority provided in 38 
U.S.C. § 1116, the Secretary of Veterans Affairs announced his 
decision to establish presumptions of service connection for 
ischemic heart disease based upon exposure to herbicides within 
the Republic of Vietnam during the Vietnam War Era.  While 
regulations to implement the Secretary's decision were pending, 
the Secretary, on November 20, 2009, directed the Board to stay 
action on all claims for service connection that could not be 
granted under current law but that potentially might have been 
granted based on the planned new presumptions of service 
connection for ischemic heart disease based upon exposure to 
herbicides used in the Republic of Vietnam during the Vietnam War 
Era.

On August 31, 2010, the Secretary published in the Federal 
Register a final rule amending 38 C.F.R. § 3.309(e) to establish 
a presumption of service connection for ischemic heart disease 
based upon exposure to herbicides used in the Republic of Vietnam 
during the Vietnam War Era.  See 75 Fed. Reg. 53,202 (Aug. 31, 
2010).  The final rule was effective August 31, 2010.  However, 
the rule was identified as a major rule and, thus, the 
implementation of the rule was subject to the provisions of the 
Congressional Review Act (CRA).  The CRA required an agency to 
wait 60 days before implementing a major rule to allow Congress 
the opportunity to review the regulation.  

On October 29, 2010, the Secretary issued a memorandum lifting 
the stay of appeals affected by the new herbicide-related 
presumptions.  The memorandum noted that the CRA waiting period 
for the regulation expired on October 30, 2010, and accordingly, 
the stay of the adjudication of the affected claims was lifted 
effective October 30, 2010.  The Board may therefore proceed with 
the adjudication of the Veteran's claim of entitlement to service 
connection for CAD.

The issues of entitlement to an initial evaluation in excess of 
10 percent for peripheral neuropathy of the left and right lower 
extremities is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran had active service from April 1966 to January 
1968, including service in the Republic of Vietnam.  Therefore, 
exposure to Agent Orange is presumed.

2.  Although the Veteran was not diagnosed with or treated for 
coronary artery disease in service, ischemic heart disease, to 
include coronary artery disease, is a presumptive disease 
associated with exposure to Agent Orange under 38 C.F.R. § 
3.309(e).  





CONCLUSION OF LAW

A cardiovascular disease, diagnosed as coronary artery disease, 
is presumed to have been incurred in service.  38 U.S.C.A. §§ 
1110, 1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2010); 75 Fed. Reg. 53,202 (Aug. 31, 2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection Claim

The Veteran contends that his currently diagnosed CAD is related 
to service.  Service connection may be granted for disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  Establishing service connection 
generally requires (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disability.  Hickson v. West, 
12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2010). 

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and Department of Veterans Affairs regulations implementing them 
are intended as liberalizations applicable when the evidence 
would not warrant service connection without their aid.  38 
C.F.R. § 3.303(d).  If a chronic disorder such as organic heart 
disease is manifest to a compensable degree within one year after 
separation from service, it may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the Veteran. 

According to 38 U.S.C.A. § 1116(f), for the purposes of 
establishing service connection for a disability or death 
resulting from exposure to an herbicide agent, including a 
presumption of service connection, a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent containing dioxin or 
2,4-dichlorophenoxyacetic acid, and may be presumed to have been 
exposed during such service to any other chemical compound in an 
herbicide agent, unless there is affirmative evidence to 
establish that a veteran was not exposed to any such agent during 
that service.  See also, 38 C.F.R. § 3.307(a)(6).

Under 38 C.F.R. § 3.309(e), certain diseases and certain types of 
respiratory cancers, may be presumed to have resulted from 
exposure to certain herbicide agents such as Agent Orange.  
Ordinarily, the diseases listed in 38 C.F.R. § 3.309(e) shall 
become manifest to a degree of 10 percent or more at any time 
after discharge from service.  Id.  Thus, service connection may 
be presumed for residuals of Agent Orange exposure by showing two 
elements.  First, the Veteran must show that he served in the 
Republic of Vietnam during the Vietnam War Era.  See 38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307(a)(6).  Second, the Veteran must be 
diagnosed with one of the specific diseases listed in 38 C.F.R. § 
3.309(e).

Even if the Veteran is not entitled to a regulatory presumption 
of service connection, the claim must still be reviewed to 
determine if service connection can be established on a direct 
basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) 
(holding that a veteran was not precluded under the Veterans' 
Dioxin and Radiation Exposure Compensation Standards Act from 
establishing service connection with proof of direct actual 
causation).  However, where the issue involves a question of 
medical causation, competent evidence is required.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993). 

With respect to the claim that the Veteran in this case had a 
disability which was the result of Agent Orange exposure in 
service, the Board notes that the Veteran's service personnel 
records (SPRs) showed that he had active service from April 1966 
to January 1968, including service in the Republic of Vietnam.  
See DD Form 214; January 1968 medical disposition form (finding 
the Veteran medically cleared to depart from Vietnam).  
Therefore, exposure to Agent Orange may be presumed.

However, the Veteran must also show that he was diagnosed with 
one of the specific diseases listed in 38 C.F.R. § 3.309(e) to 
establish presumptive service connection based on exposure to 
Agent Orange.  It is important to note that the diseases listed 
at 38 C.F.R. § 3.309(e) are based on findings provided from 
scientific data furnished by the National Academy of Sciences 
(NAS).  The NAS conducts studies to "summarize the scientific 
evidence concerning the association between exposure to 
herbicides used in support of military operations in Vietnam 
during the Vietnam Era and each disease suspected to be 
associated with such exposure."  64 Fed. Reg. 59,232-59,243 (Nov. 
2, 1999).  Reports from NAS are submitted at two-year intervals 
to reflect the most recent findings.  Based on input from the NAS 
reports, the Congress amends the statutory provisions of the 
Agent Orange Act found at 38 U.S.C.A. § 1116 and the Secretary 
promulgates the necessary regulatory changes to reflect the 
latest additions of diseases shown to be associated with exposure 
to herbicides.

The list of diseases presumed to be associated with exposure to 
herbicides used in Vietnam during the Vietnam Era was expanded in 
2009 to include amyotrophic lateral sclerosis (ALS).  See 74 Fed. 
Reg. 57,072-57,074 (Nov. 4, 2009).  However, the Veteran does not 
allege, nor does the record reflect, that he was diagnosed with 
or treated for ALS.

Recently, VA amended 38 C.F.R. § 3.309(e) to include ischemic 
heart disease.  75 Fed. Reg. 53202 (Aug. 31, 2010).  The 
pertinent part of that amendment added the following to § 
3.309(e): "Ischemic heart disease (including, but not limited 
to, acute, subacute, and old myocardial infarction; 
atherosclerotic cardiovascular disease including coronary artery 
disease (including coronary spasm) and coronary bypass surgery; 
and stable, unstable and Prinzmetal's angina)."  75 Fed. Reg. 
53202, 53216 (August 31, 2010). 

This amended rule applies to claims received by VA on or after 
August 31, 2010 and to claims pending before VA on that date.  75 
Fed. Reg. 53202.  The amended rule is applicable in this case as 
the Veteran's claim was pending before VA on that date.  

For the purposes of 38 C.F.R. § 3.309(e), ischemic heart disease 
means any atherosclerotic heart disease resulting in clinically 
significant ischemia or requiring coronary revascularization.  
See 75 Fed. Reg. 53,205.  Ischemic heart disease is "an 
inadequate supply of blood and oxygen to a portion of the 
myocardium."  Id.  As indicated above, the new regulations 
specifically enumerate CAD as a form of ischemic heart disease, 
subject to the presumptive provisions.  

As the Veteran is presumed to have been exposed to herbicides in 
service and has developed a form of ischemic heart disease, 
diagnosed as CAD, the Board finds that service connection is 
warranted on a presumptive basis.  Accordingly, service 
connection for coronary artery disease is granted.

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist veterans in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  With respect to the Veteran's service 
connection claim for CAD, the Board is granting in full the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either the 
duty to notify or the duty to assist, such error was harmless and 
will not be further discussed.  
ORDER

Service connection for coronary artery disease is granted subject 
to the law and regulations governing the payment of monetary 
benefits.


REMAND

Preliminarily, the Board notes that VA has a duty to assist 
veterans to obtain evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 § C.F.R. § 3.159 (2010).  This 
duty to assist includes providing a thorough and contemporaneous 
medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Where a medical examination does not contain sufficient 
detail to decide the claim on appeal, the Board must return the 
report as inadequate for evaluation purposes.  Hayes v. Brown, 9 
Vet. App. 67, 73 (1996); see also, Barr v. Nicholson, 21 Vet. 
App. 303, 311-12 (2007) (noting that once VA provides an 
examination to a Veteran, VA has a duty to ensure that the 
examination is adequate for evaluation purposes); Nieves- 
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that a 
medical opinion that contains only data and conclusions is not 
entitled to any probative value; there must be factually 
accurate, fully articulated, sound reasons for the conclusion).

As noted above, the Veteran's claims of entitlement to an initial 
evaluation in excess of 10 percent for peripheral neuropathy of 
the left and right lower extremities were before the Board in 
June 2010 and remanded at that time for additional evidentiary 
development, to include obtaining outstanding VA treatment 
records and affording the Veteran a VA examination in connection 
with his increased rating claim for peripheral neuropathy of the 
lower extremities.  The outstanding VA treatment records were 
obtained and the Veteran was afforded a VA Compensation and 
Pension (C&P) peripheral nerves examination in August 2010.  

Unfortunately, the August 2010 VA C&P examination report is 
inadequate for evaluation purposes because the examiner failed to 
indicate whether the peripheral neuropathy of the left and right 
lower extremities is manifested by complete paralysis, or mild, 
moderate, moderately severe, or severe (with marked muscular 
atrophy) incomplete paralysis.  The examiner also failed, 
pursuant to the peripheral nerves examination worksheet, to 
sufficiently discuss the impairment of motor and sensory 
function, fine motor control, reflexes, etc., if any.  Finally, 
the examiner failed to indicate whether the Veteran's peripheral 
neuropathy was best characterized as paralysis, neuritis, or 
neuralgia.  As such, the Board finds that a new VA examination is 
needed to address these issues.  

The Veteran also receives medical care through VA. VA is required 
to make reasonable efforts to help the Veteran obtain records 
relevant to his claim, whether or not the records are in Federal 
custody. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2010); Bell v. Derwinski, 2 Vet. App. 611 (1992). Therefore, the 
RO/AMC should request all VA medical records pertaining to the 
Veteran that date from September 8, 2010.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file relevant 
VA medical treatment records pertaining to 
the Veteran from September 8, 2010.

2.  After the above development is completed, 
schedule the Veteran for a VA peripheral 
nerves examination to ascertain the nature 
and severity of the Veteran's service-
connected peripheral neuropathy of the left 
and right lower extremities.  The claims 
folder and a copy of this remand must be made 
available to the examiner.  The examiner 
should note in the examination report that 
the claims folder has been reviewed.  Any 
appropriate evaluations, studies, and testing 
deemed necessary by the examiner should be 
conducted at this time, and included in the 
examination report.  

In particular, the examiner should indicate 
whether the Veteran's peripheral neuropathy 
is best characterized as paralysis, neuritis, 
or neuralgia.  The examiner is also asked to 
indicate whether the Veteran's service-
connected peripheral neuropathy of the left 
and right lower extremities is manifested by 
complete paralysis, or mild, moderate, 
moderately severe, or severe (with marked 
muscular atrophy) incomplete paralysis or its 
equivalent if the conditions are best 
characterized as neuritis or neuralgia.  The 
examiner should discuss impairment of motor 
and sensory function, fine motor control, 
loss of reflexes, etc., if any.  The examiner 
should describe the nature and extent of 
muscle wasting and atrophy, if any, and 
indicate whether these symptoms are 
attributable to nerve damage or merely 
disuse.  The examiner must provide a 
complete rationale for any stated opinion.

3.  After the requested examination has been 
completed, the examination report should be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  The examination report should be 
returned to the examiner if it is deficient 
in any manner.  
  
4.  Thereafter, ensure that the development 
above has been completed in accordance with 
the remand instructions, undertake any other 
development action that is deemed warranted, 
and readjudicate the Veteran's claims.  If 
the benefits sought on appeal remain denied, 
the Veteran and his representative should be 
provided a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable laws and regulations 
considered pertinent to the issues currently 
on appeal.  An appropriate period of time 
should be allowed for response before the 
case is returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


